Case 1:18-cv-05187-PAE Document 27

Craig S. Mende (cmende@lez.com)

David A. Donahue (ddonahue@lez.corn)

Sean F. Harb (sharb@lez.com)

FROSS ZELNICK LEHRMAN & ZISSU, P.C.
4 Times Square, 17th Floor

New York, NY 10036

Tel: (212) 813-5900

At!orneys for Plaz'ntiffs

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KHALED M. KHALED and ATK
ENTERTAINMENT, INC.,

Plaintiffs,
v.

CURTIS BORDENAVE and BUSINESS MOVES
CONSULTING INC. DBA BUSINESS
CONSULTING,

Defendants.

 

 

Filed 11/16/18 Page 1 of 2

Case No. 18 Civ. 5187 (PAE)

STIPULATION AND [PROPOSED] ORDER TO AMEND THE CAPTION

IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties that the

caption of this action be amended to reflect the correct business name of Defendant Business

Moves Consulting Inc. The new caption shall be as follows:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
KHALED M. KHALED and ATK
ENTERTAINMENT, INC.,

Plaintiffs,

V.

CURTIS BORDENAVE and BUSINESS MOVES

CONSULTING INC. dba BUSINESS MOVES,

Defendants.

Case No. 18 Civ. 5187 (PAE)

 

 

{F279019a 1 )

Case 1:18-cv-05187-PAE Document 27 Filed 11/16/18 Page 2 of 2

SO STIPULATED AND AGREED.

Dated: New York, New York
.Qet@be; _]_i; 2018
]`Jau{bnl
FROSS ZELN CK LEHRMAN & ZISSU, P.C.

By:
Craig/ Mende
David Donahue
Sean Harb
4 Times Square, 17th Floor
NeW York, NY 10036
Phone: (212) 813-5900
Email: cmende@lez.com
ddonahue@lez.com
sharb@lez.com

 

Attorneys for Plaintiffs.
Khaled M Khaled and ATK Entertaz'nment, Inc

Dated: New York, New York
, 201 8

Dated: New York, New York
Qc_toberj_, 2018
/M.ww, /¢/- /é,

DILWORTH & BARRESE, LLP

By: jig/jj

 

Matthew W. Siegal(
1000 Woodbury Road
Woodbury, New York 11797
Phone: (516) 228-8484
Email: siegal@dilworthbarrese. com

Attorney for Defendants
Curtz's Bordenave and Business Moves
Consulting Inc., dba Business Moves

SO ORDERED

 

Paul A. Engelmayer
United States District Judge

[Fz190193.1 )

